Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5-7,10-12,14-18,21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyoshi et al (PG Pub 2007/0045517 A1).
Regarding claim 1, Fukuyoshi teaches a structure comprising: a color filter having two or more different types of pixels (2R,G,B, figs. 1-3); and an absorption layer (2B1K/2r) including at least one selected from a yellow colorant or a colorant (paragraph [0119]) having a maximum filtering wavelength in a wavelength range of 400 to 500 nm (blue, fig. 5), wherein the structure has the absorption layer on an optical path of at least one pixel of the pixels of the color filter and on the side through which light is incident on the pixel.  
Fukuyoshi does not teach the absorption layer to have absorption wavelength in a wavelength range of 400 to 500 nm.
Fukuyoshi teaches the absorption layer can filter out wavelength in a wavelength range of 400 to 500 nm (fig. 5).
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to filter out wavelength in a wavelength range of 400 to 500 nm by one of a limited number of methods, such as by absorption, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5, Fukuyoshi teaches the structure according to claim 1, wherein the absorption layer includes at least one selected from Color Index Pigment Yellow 139 (2r, fig. 2, paragraphs [0119][0115]), Color Index Pigment Yellow 150, or Color Index Pigment Yellow 185.  
Regarding claim 6, Fukuyoshi teaches the structure according to claim 1, wherein the color filter includes at least one colored pixel selected from a green pixel (2g, fig. 2) or a red pixel (2r), and the structure has the absorption layer on an optical path of the colored pixel.  
Regarding claim 7, Fukuyoshi teaches the structure according to claim 1, wherein the color filter includes a green pixel (2G/2g, fig. 1), a red pixel (2R), and a blue pixel (2B), and the structure has the absorption layer on an optical path of at least one pixel selected from the green pixel (2r on 2g, fig. 2) or the red pixel, but does not have the absorption layer on an optical path of the blue pixel.  
Regarding claims 10 and 11, Fukuyoshi does not teach the structure according to claim 6, wherein a film thickness of the absorption layer is 0.001 to 2 times, or 0.1 to 1 time, a film thickness of the pixel having the absorption layer provided on an optical path thereof.  
It’s well known that the film thickness of the absorption layer determines the amount of light being absorbed when passing through the film: the thicker the film, the more absorption.  The amount of light being absorbed also determines the color of the pixel.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the film thickness of the absorption layer, to 0.001 to 2 times or to 0.1 to 1 time, a film thickness of the pixel having the absorption layer provided on an optical path thereof according to the desirable color the pixel should display for a particular use.  “[W]here the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 12, Fukuyoshi teaches the structure according to claim 6, wherein the color filter further includes at least one pixel selected from a transparent pixel or a pixel of an infrared transmitting layer (2R, fig. 1, transmitting wavelength of 780nm to 1 mm, fig. 4).  
Regarding claim 14, Fukuyoshi teaches the structure according to claim 1, wherein the pixel of the color filter and the absorption layer are in contact with each other (fig. 2).  
Regarding claim 15, Fukuyoshi teaches (see claim 1) a method for producing a structure, the method comprising: forming a color filter; and forming an absorption layer, wherein the color filter has two or more different types of pixels, the absorption layer includes at least one selected from a yellow colorant or a colorant having a maximum absorption wavelength in a wavelength range of 400 to 500 nm, 95the structure has the absorption layer on an optical path of at least one pixel of the pixels of the color filter and on the side through which light is incident on the pixel, and forming an absorption layer includes applying a composition (paragraph [0119]) for forming an absorption layer, the composition including at least one selected from a yellow colorant or a colorant having a maximum absorption wavelength in a wavelength range of 400 to 500 nm.  
Regarding claim 16, Fukuyoshi teaches the method for producing a structure according to claim 15, wherein the composition for forming an absorption layer is applied onto a surface of the color filter (fig. 2).  
Regarding claim 17, Fukuyoshi teaches the method for producing a structure according to claim 15, wherein forming an absorption layer further includes forming a pattern (fig. 2).  
Regarding claim 18, Fukuyoshi teaches (see claim 18) a composition for forming an absorption layer of a structure having a color filter having two or more different types of pixels and an absorption layer including at least one selected from a yellow colorant or a colorant having a maximum absorption wavelength in a wavelength range of 400 to 500 nm, the structure having the absorption layer on an optical path of at least one pixel of the pixels of the color filter and on the side through which light is incident on the pixel, wherein the composition for forming an absorption layer includes at least one selected from a yellow colorant or a colorant having a maximum absorption wavelength in a wavelength range of 400 to 500 nm.  
Regarding claim 21, Fukuyoshi teaches a solid-state imaging element comprising the structure according to claim 1 (image sensor, abstract).  
Regarding claim 22, Fukuyoshi does not teach an image display device comprising the structure according to claim 1.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make an image display device comprising the structure according to claim 1 for the known benefit of enabling displaying images captured by the structure with the same device.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyoshi et al (PG Pub 2007/0045517 A1) as applied to claim 1 above, and further in view of Yoshibayashi (PG Pub 2008/0017607 A1).
Regarding claim 4, Fukuyoshi remains as applied in claim 1.
Fukuyoshi does not teach the absorption layer includes at least one selected from an azo compound or an isoindoline compound.
In the same field of endeavor, Yoshibayashi teaches an absorption layer includes at least one selected from an azo compound (azo based acidic dyes, paragraph [0074]) or an isoindoline compound, for the benefit of achieving excellent flatness (abstract).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the absorption layer to include at least one selected from an azo compound or an isoindoline compound, for the benefit of achieving excellent flatness.
Regarding claim 13, Fukuyoshi remains as applied in claim 1.
Fukuyoshi teaches the absorption layer includes at least one selected from a yellow colorant (yellow 139, paragraph [0119]) or a colorant having a maximum absorption wavelength in a wavelength range of 400 to 500 nm.
Fukuyoshi does not teach the absorption layer is obtained by curing a composition and a curable compound.  
In the same field of endeavor, Yoshibayashi teaches an absorption layer is obtained by curing a composition (colorant, paragraph [0075]) and a curable compound (photocurable composition, paragraph [0075]), for the benefit of restraining fall in film strength (paragraph [0075]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to obtain the absorption layer by curing a composition and a curable compound for the benefit of restraining fall in film strength.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyoshi et al (PG Pub 2007/0045517 A1) as applied to claim 7 above, and further in view of Kaneko et al (PG Pub 2011/0045412 A1).
Regarding claim 8, Fukuyoshi remains as applied in claim 7.
Fukuyoshi does not teach the green pixel contains a halogenated zinc phthalocyanine pigment.
In the same field of endeavor, Kaneko teaches a green pixel contains a halogenated zinc phthalocyanine pigment (paragraph [0002]) for the benefit of achieving high color purity (paragraph [0002]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the green pixel to contain a halogenated zinc phthalocyanine pigment for the benefit of achieving high color purity.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyoshi et al (PG Pub 2007/0045517 A1) as applied to claim 7 above, and further in view of Tomohito et al (JP 2009152314), a reference provided by Applicants.
Regarding claim 9, Fukuyoshi remains as applied in claim 7.
Fukuyoshi teaches the structure has the absorption layer on the optical path of the green pixel (fig. 2).
Fukuyoshi does not teach the structure has the absorption layer on the optical path of the red pixel.
In the same field of endeavor, Tomohito teaches providing the absorption layer on the optical path of the red pixel (paragraph [0008] of the English translation) for the benefit of achieving good color separation (paragraph [0008] of the English translation).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the structure have the absorption layer on the optical path the red pixel for the benefit of achieving good color separation.
Allowable Subject Matter
Claims 2,3,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the absorption layer further includes an ultraviolet absorber” (claim 2) nor 
“forming an absorption layer according to claim 18, further comprising an ultraviolet absorber” (claim 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899